276 S.W.3d 313 (2008)
Lonnie SNELLING, Appellant,
v.
Deborah PEARSON, Respondent.
No. ED 90542.
Missouri Court of Appeals, Eastern District, Division Two.
November 12, 2008.
*314 Lonnie Snelling, pro se.
Deborah Pearson, pro se.
Before ROY L. RICHTER, P.J., LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Mr. Snelling appeals from the judgment of the trial court denying his motion to revive a judgment against Ms. Deborah Pearson. A written opinion would have no precedential value. We have furnished the parties with a memorandum, for their information only, explaining the reasons for our decision. We affirm the trial court's judgment. Rule 84.16(b)(5).